                                               REQUIRED STATEMENT TO ACCOMPANY
                                                ALL MOTIONS FOR RELIEF FROM STAY

All Cases: Debtors        Daniel Porras and Maria Porras                            Case No.    21-00600                      Chapter     13
                                 Deutsche Bank National Trust Company, as Trustee, in
                                 trust for registered Holders of Long Beach Mortgage
                                 Loan Trust 2006-4, Asset-Backed Certificates, Series
All Cases: Moving Creditor       2006-4                                                   Date Case Filed:                    1/17/2021

Nature of Relief Sought:              ☑       Lift Stay         ☐   Annul Stay            ☐      Other (Describe)

Chapter 13: Date of Confirmation Hearing                                                or Date Plan Confirmed        4/19/2021
Chapter 7:                 No Asset Report Filed on
                           No Asset Report not Filed, Date of Creditors Meeting

1.       Collateral
         a.      ☑           Home             ☐ Real Property
         b.        ☐         Car           Year, Make, and Model
         c.        ☐         Other (describe)

2        Balance Owed as of June 16, 2021             $132,391.81
         Total of all other liens against Collateral $0.00
         In chapter 13 cases, attach a payment history listing the amounts and dates of all payments received from the Debtors
3.       post-petition.

4        Estimated Value of Collateral (must be supplied in all cases)                                       $180,000.00

5.       Default
         a.           ☑        Pre-Petition Default
                               Number of Months             2                          Amount:       $2,831.28

         b.            ☑       Post-Petition Default
                     i.         ☑ On Direct Payments to the Moving Creditor
                               Number of Months      3                     Amount                    $3,969.97
                     ii.         ☐ On Payments to the Standing Chapter 13 Trustee
                               Number of Months                            Amount
6.       Other Allegations
         a.         ☑ Lack of Adequate Protection §362(d)(1)
                  i.           ☐ No Insurance
                     ii.                  ☐     Taxes Unpaid          Amount
                     iii.                 ☐  Rapidly Depreciating Asset
                     iv.                ☐ Other (describe)
         b.             ☑      No Equity and not Necessary for an Effective Reorganization §362(d)(2)
         c.             ☐      Other “Cause” §362(d)(1)
                     i.                 ☐ Bad Faith (describe)
                     ii.                  ☐     Multiple Filings
                     iii.                 ☐     Other (describe)
         d.          Debtor’s Statement of Intention Regarding the Collateral
                     i.                   ☐     Reaffirm              ii.                 ☐      Redeem
                     iii.                 ☐     Surrender             iv.                 ☐      No Statement of Intention Filed
                     v.                   ☐     Not Listed on Statement of Intention Filed

              6/25/21                                                                      Susan Notarius
Date:                                                                            /s/
